DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on January 22, 2021 for application number 17/155,196. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP 2020-014641 filed on January 31, 2020.

Disposition of Claims
     Claims 1-9 are pending in this application.
     Claims 1-9 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (ENDO – US 2018/0312050 A1).

Regarding claim 1, ENDO (Fig. 2) disclose:
A control system for a hybrid vehicle (hybrid vehicle: Figs. 1-2), comprising:
an engine (engine 11);
an output member (output member (OUT) 16) that transmits torque to drive wheels (driving wheel 53); 
a first motor (first motor (MG1) 12) having a generating function; and 
a power split mechanism ([0102]: complex planetary gear unit 17 serves as a power split mechanism for distributing the driving torque of the engine 11 into the first motor 12 side and the output member 16 side and thus) that distributes output torque of the engine (11) to the output member (16) and the first motor (12), 
wherein the power split mechanism (17) comprises 
an input element (input shaft 42) ([0091]) connected to the engine (11), 
a reaction element ([0100]: The first sun gear S1 of the first planetary gear unit 14 is allowed to serve as a reaction element by controlling the first motor 12) connected the first motor (12), and
an output element connected to the output member (16) ([0091]: In the first mode (HV Lo), a low mode is set with the gear ratio larger than the gear ratio "1" in which a speed ratio (a ratio of the speed of the engine to a speed of the output member) between the input shaft 42 (input element) and the output member 16 (output element) in the complex planetary gear unit 17),
the first motor (12) generates a reaction torque against the output torque of the engine (11) generated based on a required engine torque when accelerating the vehicle, so as to deliver the output torque of the engine (11) to the drive wheels (53) ([0100, 0104, 0106, 0223]),
the control system comprising: 
a controller (HV_ECU (Electronic Control Unit) 22) that controls the hybrid vehicle, 
wherein the controller (22) is configured to 
calculate a current maximum torque of the engine when increasing a speed of the engine to achieve an acceleration demand ([0110, 0112, 0113, 0114]), 
determine whether the current maximum torque of the engine is less than an inertia torque required to increase the speed of the engine (11) ([0110, 0112, 0113, 0114]), and 
adjust the reaction torque of the first motor (12) to a value equal to or less than a predetermined value, if the current maximum torque of the engine (11) is less than the inertia torque required to increase the speed of the engine (11) ([0110, 0112, 0113, 0114]).

Regarding claim 2, ENDO disclose the control system for the hybrid vehicle according to claim 1, and further on ENDO also discloses:
wherein controller (22) is further configured to update the output torque of the engine to the current maximum torque, and correct the inertia torque of the engine to a value possible to be generated by the current maximum torque of the engine, if the current maximum torque of the engine is less than the inertia torque required to increase the speed of the engine ([0110, 0112, 0113, 0114]).

Regarding claim 3, ENDO disclose the control system for the hybrid vehicle according to claim 1, and further on ENDO also discloses:
wherein the controller (22) is further configured to update the output torque of the engine to the current maximum torque, and adjust a change rate of the speed of the engine to a rate possible to be achieved by generating the current maximum torque of the engine, if the current maximum torque of the engine is less than the inertia torque required to increase the speed of the engine ([0110, 0112, 0113, 0114]).

Regarding claim 4, ENDO disclose the control system for the hybrid vehicle according to claim 1, and further on ENDO also discloses:
wherein the controller (22) is further configured to adjust the reaction torque of the first motor to substantially zero, if the current maximum torque of the engine is less than the inertia torque required to increase the speed of the engine ([0110, 0112, 0113, 0114]).

Regarding claim 5, ENDO disclose the control system for the hybrid vehicle according to claim 2, and further on ENDO also discloses:
wherein the controller (22) is further configured to equalize the inertia torque of the engine to the current maximum torque of the engine if the current maximum torque of the engine is less than the inertia torque required to increase the speed of the engine ([0110, 0112, 0113, 0114]).

Regarding claim 6, ENDO disclose the control system for the hybrid vehicle according to claim 1, and further on ENDO also discloses:
wherein an operating mode of the engine is selected from: a stoichiometric mode ([0005] and Fig. 45) in which an air/fuel ratio is set to a theoretical air/fuel ratio; and a lean burn mode in which a ratio of the fuel to air is decreased compared to the stoichiometric mode, and the controller is further configured to calculate the current maximum torque of the engine in each of the stoichiometric mode and the lean burn mode, and restrict the torque of the engine to the current maximum torque in the lean burn mode, if the operating mode of the engine is shifted from the lean burn mode to the stoichiometric mode ([0110, 0112, 0113, 0114]).

Regarding claim 8, ENDO disclose the control system for the hybrid vehicle according to claim 1, and further on ENDO also discloses:
wherein the hybrid vehicle further comprises a second motor (second motor (MG2) 13) that is disposed between the drive wheels and the output member, and the controller is further configured to generate a shortfall of the torque which cannot be generated by the engine by the second motor (13) when increasing the speed of the engine (11) to achieve the acceleration demand ([0110, 0112, 0113, 0114]).

Regarding claim 9, ENDO disclose the control system for the hybrid vehicle according to claim 1, and further on ENDO also discloses:
wherein a maximum output torque of the first motor (12) is greater than the maximum torque of the engine (11) converted from a torque generated by the first motor (12) ([0110, 0112, 0113, 0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over (ENDO – US 2018/0312050 A1), in view of (Johri – US 2020/0231136 A1).

Regarding claim 7, ENDO disclose the control system for the hybrid vehicle according to claim 1.

But ENDO does not explicitly and/or specifically meet the following limitations: 
A) wherein the engine includes a supercharger, and the controller is further configured to calculate the current maximum torque of the engine of a case in which a speed of a turbine of the supercharger is slower than a predetermined level.

However, regarding limitation (A), Johri discloses a similar hybrid vehicle with a similar control system as ENDO above.
Further on, Johri discloses that engine 10 may further include a compression device such as a turbocharger or supercharger including at least a compressor 262 arranged along intake manifold 44.  For a turbocharger, compressor 262 may be at least partially driven by a turbine 264 (e.g. via a shaft) arranged along exhaust passage 48.  For a supercharger, compressor 262 may be at least partially driven by the engine and/or an electric machine, and may not include a turbine.  Thus, the amount of compression provided to one or more cylinders of the engine via a turbocharger or supercharger may be varied by controller 112.  A boost sensor 223 may be positioned downstream of the compressor in intake manifold 44 to provide a boost pressure (Boost) signal to controller 112 (Johri [0031]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control system of ENDO incorporating the additional method steps along with the use of a supercharger as taught by Johri optimize the engine torque output and overall hybrid vehicle performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747